IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-51313
                          Conference Calendar



J. C. CARTER,

                                           Plaintiff-Appellant,

versus

MARGO FRASIER, Sheriff; DR. BRINSON, Medical Staff, Texas
Criminal Justice; TEXAS COMMISSION ON JAIL STANDARDS,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-00-CV-390-SS
                       --------------------
                           June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     J. C. Carter (“Carter”), Texas prisoner # 5636, has filed a

motion for leave to proceed in forma pauperis (“IFP”) on appeal

following the district court’s decision to dismiss his 42 U.S.C.

§ 1983 complaint as frivolous.    By moving for IFP status, Carter

is challenging the district court’s certification that IFP status

should not be granted on appeal because his appeal is not taken

in good faith.     See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-51313
                                -2-

     Carter has failed to show that his appeal of the district

court’s dismissal of his complaint as frivolous is taken in good

faith.   Accordingly, Carter’s request for IFP status is DENIED,

and his appeal is DISMISSED as frivolous.     See Baugh, 117 F.3d at

202 & n.24; 5TH CIR. R. 42.2.

     The dismissal of Carter’s complaint as frivolous and the

dismissal of this appeal as frivolous each count as a strike for

purposes of 28 U.S.C. § 1915(g).   See Patton v. Jefferson

Correctional Ctr., 136 F.3d 458, 462-64 (5th Cir. 1998); Adepegba

v. Hammons, 103 F.3d 383, 385-87 (5th Cir. 1996).    We caution

Carter that once he accumulates three strikes, he may not proceed

in forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.    See 28 U.S.C.

§ 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g)

WARNING ISSUED; All OUTSTANDING MOTIONS DENIED.